      Case 2:19-cr-00153-APG-DJA Document 41 Filed 03/02/20 Page 3 of 4



1                                     UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
2                                                 -oOo-

3    UNITED STATES OF AMERICA,
                                                          Case No.:2:19
                                                                   3:19-CR-0153-APG-DJA
4                               Plaintiff,
                                                          STIPULATION TO RESET
5                  vs.                                    DEADLINE
                                                          (Second Request)
6    MARIO ALBERTO BOJORQUEZ
     MANRIQUE,
7
                             Defendant.
8
                                             FINDINGS OF FACT
9
             Based upon the pending Stipulation of counsel, and good cause appearing therefore, the
10
     Court finds that:
11
             1.      The parties have reached an agreed resolution in this case rendering litigation of
12
     pretrial matters unnecessary. It will take a few days to complete the necessary paperwork and
13
     present it to the Court.
14
             2.      The defendant is in custody and does not object to the continuance.
15
             3.      For the reasons stated above, the ends of justice would best be served by a
16
     continuance of the government deadlines.
17
             4.      Additionally, denial of this request for continuance could result in a miscarriage
18
     of justice.
19
     . . .
20
     . . .
21
     . . .
22
     . . .
23
     . . .
24


                                                      1
      Case 2:19-cr-00153-APG-DJA Document 41 Filed 03/02/20 Page 4 of 4



1                                             ORDER

2          It is therefore ORDERED that the Government’s reply    regarding
                                                            response        defendant’s
                                                                       regarding        MotionMotion
                                                                                 Defendant's   to
                                                            to
3    Suppress (ECF No. 30), is due on the 12th day of March 2020.

4          DATED this ____
                       3rd day of March, 2020.

5

6                                             ____________________________________
                                              HONORABLE     ANDREW P. GORDON
                                              DANIEL J. ALBREGTS
7                                             UNITED   STATES  DISTRICT JUDGE
                                              UNITED STATES MAGISTRATE      JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                  2
